  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )         CRIMINAL ACTION NO.
     v.                               )            2:18cr283-MHT
                                      )                 (WO)
CEDRIC TYRONE MATTHEWS                )

                   FORFEITURE MONEY JUDGMENT

    This     cause     comes      before        the   court      upon   the

government’s motion for a forfeiture money judgment in

the amount of $ 126,300.00 (doc. no. 128).

    Being    fully     advised     of     the    relevant     facts,    the

court     hereby     finds     that       defendant     Cedric      Tyrone

Matthews    obtained    at     least      $ 126,300.00      in    proceeds

from the conspiracy to commit bank fraud and mail fraud

to which he pled guilty.

                                   ***

    Accordingly,       it    is   hereby     ORDERED,    ADJUDGED       and

DECREED that, for good cause shown, the government’s

motion is granted.

    It is further ORDERED that, pursuant to 18 U.S.C.

§ 981(a)(1)(C) and Rule 32.2(b)(2) of the Federal Rules

of Criminal Procedure, defendant Cedric Tyrone Matthews
shall be held liable for a forfeiture money judgment in

the amount of $ 126,300.00.

    It is further         ORDERED that, upon entry        of this

order, it shall become a final order of forfeiture as

to the defendant.

    The     court   retains      jurisdiction    to   address     any

third-party     claim     that    may    be   asserted   in     these

proceedings, to enter any further order necessary for

the forfeiture and disposition of such property, and to

order any substitute assets forfeited to the United

States    up   to   the   amount    of    the   forfeiture      money

judgment.

    DONE, this the 26th day of February, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
